               Case 2:15-cr-00078-JCC Document 116 Filed 01/07/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        UNITED STATES OF AMERICA,                      CASE NO. CR15-0078-JCC
10                            Plaintiff,                 MINUTE ORDER
11             v.

12        VERNON WAYNE OFFICER,

13                            Defendant.
14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court sua sponte. An evidentiary hearing regarding alleged
18   supervised release violations is scheduled for January 13, 2021. (Dkt. No. 109.) However, on
19   January 5, 2021, Defendant filed a motion for new counsel (Dkt. No. 114), which the Court has
20   referred to the Honorable Michelle L. Peterson, United States Magistrate Judge. Accordingly, the
21   evidentiary hearing scheduled for January 13, 2021 is hereby STRICKEN. The parties are
22   directed to jointly move for a new hearing date in this matter once Defendant’s motion for new
23   counsel is resolved.
24   //
25   //
26   //


     MINUTE ORDER
     CR15-0078-JCC
     PAGE - 1
            Case 2:15-cr-00078-JCC Document 116 Filed 01/07/21 Page 2 of 2




 1         DATED this 7th day of January 2021.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Paula McNabb
 4
                                                 Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     CR15-0078-JCC
     PAGE - 2
